Citation Nr: 1210166	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  07-31 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to increased ratings for posttraumatic stress disorder (PTSD) with depression rated as 70 percent from July 13, 2006, and rated as 30 percent prior to July 13, 2006.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1968. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

On July 13, 2006, the RO received the Veteran's claim for an increased rating for PTSD.  In an October 2006 rating decision, the RO assigned a 50 percent disability rating for PTSD effective July 13, 2006.  In February 2007, the appellant filed a notice of disagreement with the October 2006 rating decision as to the assignment of a 50 percent disability rating for PTSD.  In September 2007, the RO assigned a 70 percent disability rating for PTSD with depression effective July 13, 2006, and the RO issued a statement of the case in October 2007.  Later in October 2007, the Veteran filed a statement that the Board accepts as a substantive appeal perfecting the appeal of the October 2006 rating decision as to PTSD with depression.  Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Therefore, the issue is as stated on the title page.

In January 2012, the Veteran and his spouse testified at a Board hearing in Washington, DC, before the undersigned Veterans Law Judge.

The issues of whether there are clear and unmistakable errors in an October 1969 rating decision denying service connection for residuals of a back injury and a September 2002 rating decision granting an effective date of July 20, 1999, for the grant of service connection for status post discectomy; whether new and material evidence has been submitted to reopen claims of entitlement to service connection for bilateral hearing loss and tinnitus; entitlement to earlier effective dates for the grants of service connection for PTSD and coronary artery disease; and entitlement to special monthly compensation based on housebound status have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to Hart, the Board must consider the one-year period prior to the Veteran filing his claim on July 13, 2006.  In a March 2007 VA examination report, it was noted that the appellant had received treatment at the Gloucester VA community-based outpatient clinic for his psychiatric disorder since May 2006.  The RO obtained records from that facility from December 2006 to August 2011.  The RO should attempt to obtain all relevant records from that VA facility from May to December 2006 and from August 2011 to the present. 

By the same token, Dr. Vitola, D.O., said in a June 2006 statement that he had been treating the Veteran for PTSD.  Also, Dr. Hankins, a Psy.D., has regularly submitted treatment statements since 2007, and his appointment records show that the appellant started his recent period of treatment with Dr. Hankins in December 2006.  The RO should attempt to obtain all records from Dr. Vitola from July 2005 to the present and from Dr. Hankins from December 2006 to the present.

In an October 2007 statement, Dr. Hankins said that the appellant "can no longer sustain gainful employment due to the debilitating effects of his combat[-]connected [p]ost [t]raumatic [s]tress disorder."  October 2007 statement of Dr. Hankins, page 3.  Yet, Dr. Hankins, reported to the Social Security Administration just a few months earlier in July 2007 that he could not provide a medical opinion regarding the claimant's ability to do work-related activities.  Moreover, the July 2011 VA examiner stated that the service-connected psychiatric disorder "does not interfere with his employment functioning, as the [V]eteran has not been employed since 2006."  July 2011 VA examination report, page 2.  Later in the report, the examiner indicated that the "PTSD did significantly interfere with his employment functioning in the past."  Id. at 4.  In light of the above, another VA examination addressing whether the Veteran currently has a total occupational and social impairment due to his service-connected psychiatric disorders alone is necessary.  This would provide a basis for a schedular 100 percent rating, which is at issue, given that a total rating based on individual unemployability has been granted.

Finally, the Veteran should be afforded the opportunity to identify any additional treatment for his psychiatric disorders since June 2011, when the RO sent the last correspondence to him.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should ask the Veteran to identify all treatment for his psychiatric disorders since June 2011 and attempt to obtain all identified records.  In particular, the RO/AMC must attempt to obtain all records from Dr. Vitola, D.O., since July 2005, and from Dr. Hankins, Psy.D. since December 2006.  Regardless of the appellant's response, the RO must attempt to obtain all VA treatment records from the Gloucester VA community-based outpatient clinic from May to December 2006 and from August 2011 to the present.  Any obtained records should be associated with the Veteran's claims file.  All attempts to obtain records should be documented.

2.  Thereafter, the Veteran should be afforded a VA PTSD examination.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to PTSD, major depressive disorder, and insomnia.  Despite the fact that the Veteran does not currently work, the examiner should opine on whether the Veteran has a total occupational and social impairment due to PTSD alone that would preclude him from reentering the workforce.  A complete rationale for any opinion offered must be provided.

3.  The Veteran is to be notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  After the development requested, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the VA AMC must implement corrective procedures at once.

5.  Thereafter, the RO/AMC must readjudicate the issue of entitlement to increased ratings for posttraumatic stress disorder (PTSD) with major depressive disorder and insomnia, rated as 70 percent from July 13, 2006, and rated as 30 percent prior to July 13, 2006.  The RO/AMC must consider the claim under 38 C.F.R. § 3.321 (2011).  If the benefit is not granted, the appellant must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



